Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Mclemore US 7426885 and Knight 6810792.

Claim 1: Applicant's apparatus claim 1 is considered to be patentable distinct over the prior art. In particular the prior art does not disclose, teach or suggest in combination a flow path communicating with the smoke tube and comprising: an inlet that receives forced air; a lower pathway communicably coupled to the inlet; a first acceleration pathway connecting to the lower pathway at a first end thereof, and a second acceleration pathway connecting to the lower pathway at a second end thereof, the first and second acceleration pathways each having an acceleration inlet where air enters the respective acceleration pathway, the first and second acceleration inlets each having a cross-sectional area that is larger than a cross-sectional area of acceleration outlets where air exits the acceleration pathways, the acceleration inlets located gravitationally lower than the acceleration outlets; first and second side pathways respectively connected to the first and second acceleration pathways; and an outlet manifold connected to the first and second side pathways at first and second ends of the outlet manifold, the outlet manifold having manifold openings for directing air vertically upward, in the way disclosed in claim 1.

Claims 2-4, 8-10 are allowed as being dependent from allowed claim 1.

					Examiner’s comment

The closest prior arts are Mclemore US 7426885, Knight US 6810792 related to the limitation mentioned above. 

The application discloses that a pathway communicating with the smoke tube comprising an inlet, a lower pathway, first and second accelerate pathways, first and second side pathways and manifold. However, Mclemore only discloses the smoking tube, but silent on all pathway communicate with smoking tube. Another closest prior art, Knight teaches barbecue oven including chamber, combustion, the inlet, the pathway communicate with combustion with a lower pathway and an accelerate pathways, but silent on smoke tube with movable portions, second acceleration pathway, first and second side pathways and manifold.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Primary, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761